ACCEPTED
                                                                                                                  FILED
                                                                                                        05-15-01233-CV
                                                                                                      DALLAS   COUNTY
                                     05-15-01233-CV                                          FIFTH10/6/2015
                                                                                                   COURT OF   APPEALS
                                                                                                            11:31:53
                                                                                                        DALLAS,
                                                                                                         FELICIATEXAS
                                                                                                                     PM
                                                                                                                  PITRE
                                                                                                  10/9/2015 12:26:29
                                                                                                       DISTRICT      AM
                                                                                                                 CLERK
                                                                                                             LISA MATZ
                                                                                                                 CLERK

                                                                                               Bridgette Vation
                                          NO. 13-17788
                                                                                  RECEIVED IN
IN THE MATTER OF                                    §   IN THE DISTRICT
                                                                      5thCOURT
                                                                          COURT OF APPEALS
THE MARRIAGE OF                                     §                         DALLAS, TEXAS
                                                    §                    10/9/2015 12:26:29 AM
LISA BELCASTRO                                      §   255TH    JUDICIAL DISTRICT
                                                                                LISA MATZ
AND                                                 §                             Clerk
RICHARD BELCASTRO                                   §   DALLAS COUNTY, TEXAS

                                     NOTICE OF APPEAL

         This Notice of Appeal is filed by Richard Belcastro, Respondent, a party to this

proceeding who seeks to alter the trial court's judgment or other appealable order.

         1.    The trial court, cause number, and style of this case are as shown in the caption

above.

         2.    The judgment or order appealed from was signed on July 21, 2015.

         3.    Richard Belcastro desires to appeal from: The court’s division of property and

findings of fact supporting the trial Court’s disproportionate division of assets. He also desires to

appeal from the failure of the court to grant the motion seeking a new trial.

         4.    This appeal is being taken to the Fifth Court of Appeals.

         5.    This notice is being filed by Richard Belcastro

                                              Respectfully submitted,

                                              MARK LIEBERMAN
                                              1704 Pine Hills Ln
                                              Corinth, Tx 76210
                                              Tel: (817) 905-3772
                                              Fax: (469) 385-8823

                                              By:/S/ Mark J. Lieberman
                                                 Mark Lieberman
                                                 State Bar No. 12332520
                                                 MJC358@Hotmail.com
                                                 Attorney for Richard Belcastro
                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Lisa Belcastro

Lead attorney: Jim R Ross

Address of service: 2301 E/ :a,ar b;VD. Ste/ 175, Arlington, Tx 76006

E-mail Address: familylaw@jimrosslaw.com

Method of service: by electronic service

Date of service: _10/06/2015________



                                             /S/ Mark J. Lieberman
                                             Mark Lieberman
                                             Attorney for Respondent